 


109 HR 297 IH: To restore the prohibition on the commercial sale and slaughter of wild free-roaming horses and burros.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 297 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Rahall (for himself and Mr. Whitfield) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To restore the prohibition on the commercial sale and slaughter of wild free-roaming horses and burros. 
 
 
1.Sale of wild free-roaming horses and burros 
(a)In GeneralSection 3(d)(5) of Public Law 92–195 (16 U.S.C. 1333(d)(5)) is amended— 
(1)by striking the period and inserting the following: Provided, That no wild free-roaming horse or burro or its remains may be sold or transferred for consideration for processing into commercial products.; and 
(2)by striking subsection (e).  
(b)Criminal provisionsSection (8)(a)(4) of Public Law 92–195 (16 U.S.C. 1338(a)(4)) is amended by striking except as provided in section 3(e),.  
 
